Title: To Thomas Jefferson from Cesario Bias, 21 September 1820
From: Bias, Cesario
To: Jefferson, Thomas


Sir,
Richmond
Sept. 21st 1820
Your letter of the 16th Inst to B. Peyton was yesterday received. The iron and tin you wished sent up, have been to day procured and forwarded to Mr Leitch: the iron, (the longest I could get is 5 ½ feet. and was got on a credit of 60 days, the tin was a very saleable article and could not be got on a credit of any definite period; the seller said he would settle it with Mr Peyton on his return. Copies of the bills are herewith sent you.—Your note for $3000 to be renewed at the Farmer Bank on the 4th of Oct. will be attended to the curtailment of $500 of which you speak will have to be met: it is hoped Mr Eppes will make the deposit by that time as it might be of some inconvenience to advance the sum, even for a few days; funds being low at present. The package of Books which you mention as having arrived at Richd Mr Gibson says has not come to hand as yet—Your request shall be attended to—so soon as the Books arrive.Yours RespectfullyCesario Bias